Citation Nr: 0939369	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1976 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The Board remanded the matter for 
further notification, evidentiary development, and 
adjudication in February 2008 and again in March 2009.  (By 
an August 2009 decision the RO in Huntington, West Virginia, 
granted service connection for bilateral wrist and hand 
disabilities.  This issue had previously been on appeal.)

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2007.  A transcript of the 
hearing is of record.


FINDING OF FACT

The Veteran does not have a currently diagnosed left ankle 
disability.


CONCLUSION OF LAW

The Veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; such disability is not proximately 
due to or the result of service-connected disability. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009);  38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through July 2003 and April 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the July 2003 and April 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2003 and 
April 2008 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the April 2008 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not timely provided to the Veteran, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Malcolm Grow Medical Center at Andrews Air 
Force Base.  The Veteran was provided VA medical examinations 
in December 2004 and November 2008, with an addendum opinion 
added in May 2009; reports of those examinations have also 
been associated with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion and 
addendum obtained in this case is adequate, as it is 
predicated on consideration of all the medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
treatment records and the statements of the Veteran, and 
provides a rationale for the examiner's inability to link the 
Veteran's claimed left ankle disability to his time in 
service.  Additionally, the Veteran and his representative 
have submitted written argument, and the Veteran has 
testified before the undersigned Veterans Law Judge.  
Otherwise, neither the Veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant medical evidence of record consists of the Veteran's 
service treatment records and VA medical examinations, as 
well reports of post-service medical treatment the Veteran 
has received at the Malcolm Grow Medical Center at Andrews 
Air Force Base.  Review of the Veteran's service treatment 
records reveals that he was treated in July 1976 for a left 
ankle sprain.  Radiological examination at the time revealed 
no abnormalities, and the Veteran was given a profile for 
three weeks.  No follow-up treatment or further problems with 
the ankle were noted.  The record is otherwise silent as to 
any problems with the Veteran's left ankle, and he made no 
mention of any left ankle complaints on his April 2002 report 
of medical history prepared at the time of his separation 
from active duty, although he did complain about pain in the 
joints of his hands and made various other medical complaints 
at that time.  

Post-service medical records from the Veteran's ongoing 
treatment at the Malcolm Grow Medical Center reflect that the 
Veteran was seen on only one occasion since his separation 
from active duty for subjective complaints of pain and 
weakness in the left ankle.  Physical examination revealed no 
objective deficiencies, although mild to moderate tenderness 
to palpation was noted.  The examiner provided no diagnoses 
and provided an ankle support brace.

Report of the Veteran's December 2004 VA general medical 
examination reflects the Veteran's complaints of left ankle 
pain on prolonged walking or running.  The examiner noted 
that the Veteran walked with a normal gait and did not use an 
assistive device.  Physical examination revealed no soft 
tissue swelling or deformity, although the examiner noted 
tenderness to palpation in the Veteran's ankles bilaterally.  
Radiological examination of the left ankle was within normal 
limits.  The examiner assigned a diagnosis of recurrent 
bilateral ankle sprain but did not offer a rationale for how 
he arrived at the diagnosis and did not provide an 
etiological opinion.  

Report of a November 2008 VA examination reflects that the 
examiner noted the Veteran's complaints of instability in the 
ankle, which he blamed on overcompensation from his right 
ankle disability.  Physical examination revealed that the 
Veteran walked with a normal gait without any assistive 
device.  The examiner noted that sensation, muscle strength, 
and deep tendon reflexes of the left lower extremity were all 
normal.  No instability, swelling, or deformity was noted in 
the Veteran's left ankle, although some tenderness to 
palpation of the Achilles tendon was noted.  Radiological 
examination of the left ankle was likewise normal.  The 
examiner reviewed the Veteran's claims file, including his 
service treatment records and the December 2004 VA general 
medical examination, and concluded that the Veteran does not 
have a left ankle disability.  In reaching this conclusion, 
the examiner explained in a May 2009 addendum that he based 
his opinion on the lack of objective evidence to show any 
current disability of the Veteran's left ankle.  The examiner 
also noted that he factored into his opinion the July 1976 
in-service injury to the Veteran's left ankle, which resulted 
in no follow-up treatment or diagnosis of chronic disability.  
Although the Veteran has stated that he has had pain and 
weakness in the ankle since service, the examiner concluded 
that no medical evidence of record, including the December 
2004 VA general medical examination, supported a finding that 
the Veteran has a current disability of the left ankle.  

Here, the Board acknowledges that there is some medical 
evidence suggesting a left ankle disability, in the form of 
the December 2004 VA general medical examination in which the 
Veteran's examiner found a recurrent bilateral ankle sprain.  
However, the Board finds that the evidence supports the 
conclusion that the Veteran does not in fact have a left 
ankle disability related to his time in service.  The 
majority of the clinical records do not reflect treatment for 
or a diagnosis of any left ankle disability.  The Board notes 
in particular that, with the exception of the December 2004 
VA general medical examination and a medical record from the 
Malcolm Grow Medical Center that noted only complaints of 
ankle pain but included no diagnosis, the Veteran has been 
diagnosed with multiple other disorders but not with any left 
ankle disability.  (For example, he is service connected for 
bilateral plantar fasciitis with a left foot neuroma.)  To 
the contrary, the Veteran's November 2008 VA examining 
physician specifically concluded that the Veteran does not 
have a left ankle disability.  The Board finds persuasive the 
November 2008 VA examiner's opinion, confirmed and explained 
in the May 2009 supplemental medical opinion, that the 
Veteran does not have a left ankle disability.

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, the majority of which indicates 
that the Veteran does not currently carry a diagnosis of any 
left ankle disorder.  To that end, the Board notes that the 
evidence appears to support the examiner's assessment that 
the Veteran's July 1976 in-service left ankle injury was 
acute and transitory and resolved without any residual 
disability.  The absence of any complaint for some time 
thereafter supports this conclusion.  In addition, the 
December 2004 diagnosis of recurrent ankle sprain by a VA 
general medical examiner does not appear to have been based 
on any objective medical evidence and was refuted by the 
November 2008 VA examination and the May 2009 supplemental 
medical opinion, which found specifically that the Veteran 
had no currently diagnosable left ankle disability, including 
chronic left ankle sprain.  In sum, the Board finds that the 
diagnosis of recurrent left ankle sprain assigned to the 
Veteran by the December 2004 VA general medical examiner is 
not consistent with the other medical evidence and opinions 
of record.  For instance, other than the one time in service, 
he was not thereafter seen for a sprain.  

As noted above, the Veteran has reported that he first 
experienced symptoms of a left ankle disability, including 
pain and instability, while in service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing ankle 
pain or other symptoms either in service or after service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
he is not competent to say that any such symptoms are 
reflective of chronic diagnosed disability or that any 
symptom he has now shows such a disability traceable to 
service.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
a left ankle disability continuously since service, the Board 
finds persuasive that there is no notation in the April 2002 
separation report of medical history concerning a left ankle 
disability or any symptoms that might be associated with it.  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the November 2008 VA 
examiner, as explained more clearly in the May 2009 addendum 
medical opinion, more probative on the question of the 
Veteran's current diagnosis.  In so finding, the Board 
reiterates that the November 2008 VA examiner's opinion was 
based on a review of the claims file, the Veteran's reported 
history, and a clinical evaluation, including physical and 
radiological examination.  

In addition, the Board finds compelling that at his sole 
post-service visit at which he complained of pain in the left 
ankle, the Veteran did not receive a diagnosis and was told 
instead merely to wear an ankle support brace; no disability 
was diagnosed at that time.  The Board notes in that 
connection that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left ankle disability.  Although 
the Veteran asserts that he has a current left ankle 
disability related to his July 1976 in-service ankle injury 
or, alternately, secondary to his service-connected right 
ankle disability, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See Bostain, 11 
Vet. App. at 127.  The Board thus concludes that a 
preponderance of the evidence is against the claim.  The 
Board notes that Congress has specifically limited service 
connection to instances where there is current disability 
that has resulted from disease or injury.  See 38 U.S.C.A. § 
1131.  In the absence of a current disability, the analysis 
ends, and the claim for service connection for a left ankle 
disability cannot be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


